SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended April 30, 2011 Commission File No. 000-54262 TRIDENT ACQUISITION, INCORPORATED (Exact name of registrant as specified in charter) Nevada 27-3673259 (State of incorporation or organization) (IRS Employer Identification No.) 60 Yacht Club Dr. Lake Hopatcong, NJ (Address of principal executive offices) (Zip Code) (973) 945-1171 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of April 30, 2011, there were outstanding 0 shares of Common Stock, par value $0.0001 per share. Table of Contents to Financial Statements Balance Sheets as of April 30, 2011 and October 31, 2010 3 Statements of Operations for the three months and six months ended April 30, 2011 and 2010 and the period from February 6, 2007 (Date of Inception) to April 30, 2011 4 Statements of Cash Flows for the three months and six months ended April 30, 2011 and 2010 and the period from February 6, 2007 (Date of Inception) to April 30, 2011 5 Notes to Financial Statements 6 2 TRIDENT ACQUISITIONS, INC. (A Development Stage Company) Balance Sheets (Unaudited) April 30, October 31, ASSETS Current assets: Cash Total current assets TOTAL ASSETS $
